DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki [US 6,573,533 B1] in view of Takano et al. [US 2007/0228420 A1], “Takano”.

Regarding claim 1, Yamazaki discloses a MOS transistor for power integrated circuits (ICs) (Fig. 1 – 5), comprising:  

a gate layer (7) disposed on the active area of the semiconductor substrate (as shown in Fig. 1 and 3) and having a first edge and a second edge opposite thereto (as shown below), extending across the first and second edges of the active area (as shown);
first (4) and second (5) heavily regions of a first conductivity type (Col. 12, lines 40 – 44) in the active area at opposite sides of the gate layer (as shown) and between the first and second edges of the active area (see below); and
first and second heavily doped regions of a second conductivity type (11top and 11 bottom Col. 12 lines 49 – 54) in the active area contacting the first and second heavily regions of the first conductivity type respectfully (4 and 5, as shown), wherein the first and second doped regions of the second conductivity type has a respective edges and the edges of the first and second heavily doped regions of the second conductivity type are coplanar  with the first and second edges of the gate layer respectively  (Fig. 2 shows the first and second heavily doped regions (11top and 11 bottom) are coplanar with the channel region (3), the area directly under the gate region (7) as supported by Fig. 1 and Fig. 3).
Yamazaki does not explicitly disclose in the embodiment containing Fig. 1-5 that the first and second heavily doped regions (11top and 11 bottom) of a second conductivity type (Col. 12 lines 49 – 54) in the active area directly physically contacting the first and second heavily regions of the first conductivity type (4/5) respectfully.
bottom) of a second conductivity type in the active area directly physically contacting the heavily regions of the first conductivity type (1004). In this embodiment, the source (1004) and the heavily doped regions (11 bottom) of a second conductivity type are in direct contact with each other and are electrically connected. This contact between the region allows for the extraction of excessive carriers within the logic device (Col.16 line 24 – Col. 17 line 30).  Further, Takano discloses a semiconductor device that includes doped regions of a second conductivity type (18ctop and 18c bottom) adjacent to the gate structure (24b). Further, Takano discloses the doped regions of a second conductivity type (18ctop and 18cbottom) are in direct contact with the source and drain region (18a and 18b) of the first conductivity type without the lightly doped first conductivity type. The physical contact between the two regions forms a high resistance between a pn-junction thereby reducing the influence the carriers on the edge of the source/drain and the control gate (¶[0087]). 
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the invention to have the heavily doped regions of a second conductivity type to be in direct contact with contacting the heavily regions of the first conductivity type as taught in Takano in the device of Yamazaki because such a modification would allow for the removal of excessive carriers from the channel region of the device (Col.16 line 60 – Col. 17 line 30 of Yamazaki) and reducing the influence the carriers on the edge of the source/drain and the control gate (¶[0087] of Takano). 

    PNG
    media_image1.png
    446
    639
    media_image1.png
    Greyscale


Regarding claim 2, Yamazaki as modified discloses claim 1, Yamazaki discloses the active area has a third edge connected to the first and second edge thereof (as shown above).  Yamazaki does not explicitly disclose a length ratio of the edge of the first heavily doped region of the second conductivity type to the third edge of the active area is in a range of 2% to 5%.
However, Yamazaki does the source/drain region (Fig. 1, 4/5) is sandwiched between regions (11). Regarding planar sizes, the channel length is 4 to 6 µm and is preferably 5 µm; the channel width is 15 to 25 µm and is preferably 20 µm and the width of the extracting regions (11) (size in the channel width direction) is 0.9 to 1.1 µm and is preferably 1 µm; and the width of the first semiconductor regions 30 (size in the channel width direction) is 1.4 to 1.6 µm and is preferably 1.5 µm (Col. 13, lines 1-15). 
Therefore absent a showing of criticality with respect to the length ratio of a length ratio of the edge of the first heavily doped region of the second conductivity type to the third edge of the active area is in a range of 2% to 5%, it would have been obvious to a person of ordinary 

Regarding claim 4, Yamazaki as modified discloses claim 1, Yamazaki further discloses the active area has a fourth edge connected to the first and second edges(as shown in annotated Fig. 1) thereof.  Yamazaki does not explicitly disclose a length ratio of the edge of the second heavily doped region of the second conductivity type to the fourth edge of the active area is in a range of 2% to 5%.
However, Yamazaki does the source/drain region (Fig. 1, 4/5) is sandwiched between regions (11). Regarding planar sizes, the channel length is 4 to 6 µm and is preferably 5 µm; the channel width is 15 to 25 µm and is preferably 20 µm and the width of the extracting regions (11) (size in the channel width direction) is 0.9 to 1.1 µm and is preferably 1 µm; and the width of the first semiconductor regions 30 (size in the channel width direction) is 1.4 to 1.6 µm and is preferably 1.5 µm (Col. 13, lines 1-15).
	 Therefore absent a showing of criticality with respect to the length ratio of the length ratio of the edge of the second heavily doped region of the second conductivity type to the fourth edge of the active area is in a range of 2% to 5%, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to adjust the thickness as 

Regarding claim 6, Yamazaki as modified discloses claim 1, Yamazaki further discloses the first conductivity type is n-type (Col. 12, lines 40 – 44) and the second conductivity type is p-type (Col. 12 lines 49 – 54).

Regarding claim 7, Yamazaki as modified discloses claim 1, Yamazaki further discloses the first conductivity type is p-type and the second conductivity type is n-type (Col. 14, line 15-28 discloses the device can be implemented as a PMOS which would require the change in conductivity type, thus the first conductivity type is p-type and the second conductivity type is n-type).

Regarding claim 22, Yamazaki as modified discloses claim 1, Yamazaki as modified disclose 
a third heavily doped region of the second conductivity type (11, right of the source region (4) in the active area adjacent to the heavily doped region of the first conductivity type (4) and separate from the first heavily doped region of the second conductivity type by the first heavily doped region of the first conductivity type (as shown), and 


Regarding claim 23, Yamazaki as modified discloses claim 22, Yamazaki as modified further discloses the active area has a third edge connected to the first and second edges thereof.  Yamazaki does not explicitly disclose a length ratio of the edge of the first or third heavily doped region of the second conductivity type to the third edge of the active area is in a range of 2% to 5%.
However, Yamazaki does the source/drain region (Fig. 1, 4/5) is sandwiched between regions (11). Regarding planar sizes, the channel length is 4 to 6 µm and is preferably 5 µm; the channel width is 15 to 25 µm and is preferably 20 µm and the width of the extracting regions (11) (size in the channel width direction) is 0.9 to 1.1 µm and is preferably 1 µm; and the width of the first semiconductor regions 30 (size in the channel width direction) is 1.4 to 1.6 µm and is preferably 1.5 µm (Col. 13, lines 1-15).
Therefore absent a showing of criticality with respect to the length ratio of the edge of the first or third heavily doped region of the second conductivity type to the third edge of the active area is in a range of 2% to 5%, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to adjust the thickness as taught in Yamazaki through routine experimentation in order to achieve the length ratio of the edge of the first or third heavily doped region of the second conductivity type to the third edge of the active area is in a range of 2% to 5%.  Further, it has been held that discovering an optimum value of a result 

Regarding claim 24, Yamazaki as modified discloses claim 1, Yamazaki as modified disclose a fourth heavily doped region of the second conductivity type (11, right of the drain region (5) of the second conductivity type (Col. 12 lines 49 – 54)) in the active area adjacent to the second heavily doped region of the first conductivity type and separate from the second heavily doped region of the second conductivity type by the second heavily doped region of the first conductivity type (as shown in Fig. 1 and 2).

Regarding claim 25, Yamazaki as modified discloses claim 24, Yamazaki disclose each of the second and fourth heavily doped regions of the second conductivity type has an edge overlapping with the second edge of the gate layer (as shown in Fig. 1 and 2).
 
Regarding claim 26, Yamazaki as modified discloses claim 24, Yamazaki further discloses the active area has a fourth edge connected to the first and second edges thereof (as shown).  Yamazaki does not explicitly disclose a length ratio of the edge of the second or fourth heavily doped region of the second conductivity type to the fourth edge of the active area is in a range of 2% to 5%.
However, Yamazaki does the source/drain region (Fig. 1, 4/5) is sandwiched between regions (11). Regarding planar sizes, the channel length is 4 to 6 µm and is preferably 5 µm; the channel width is 15 to 25 µm and is preferably 20 µm and the width of the extracting regions 
	 Therefore absent a showing of criticality with respect to the  length ratio of the edge of the second or fourth heavily doped region of the second conductivity type to the fourth edge of the active area is in a range of 2% to 5%, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to adjust the thickness as taught in Yamazaki through routine experimentation in order to achieve the length ratio of the edge of the second or fourth heavily doped region of the second conductivity type to the fourth edge of the active area is in a range of 2% to 5%. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 27, Yamazaki as modified discloses claim 1, Yamazaki as modified further discloses the MOS transistor is formed without a dedicated implant mask for the formation of the first and second heavily doped regions of a second conductivity type (Yamazaki as modified discloses the MOS transistor device. The Examiner notes, the language, term, or phrase "the MOS transistor is formed without a dedicated implant mask for the formation of the first and second heavily doped regions of a second conductivity type," is directed towards the process of making the MOS transistor.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 .

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki [US 6,573,533 B1] in view of Takano et al. [US 2007/0228420 A1], “Takano” as applied to claim 1 and further in view of Kim et al. [US 2012/0037995 A1], “Kim.”

Regarding claim 28, Yamazaki as modified discloses claim 1, Yamazaki does not explicitly discloses  the first heavily doped region of the second conductivity type separates the first heavily doped region of the first conductivity type from an isolation structure.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an isolation region to surround the active region as taught in Kim in the device of Yamazaki as modified such that the heavily doped region of the second conductivity type separates the heavily doped region of the first conductivity type from an isolation structure because such a modification create a trench isolation region around the device structure  (¶[0032] of Kim).

Regarding claim 29, Yamazaki as modified discloses claim 28, Yamazaki in view of Kim discloses the second heavily doped region of the second conductivity type separates the second heavily doped region of the first conductivity type from the isolation structure (Yamazaki in .

Response to Arguments
Applicant’s arguments, see page 5, filed 04/15/2021, with respect to 35 USC § 102 rejection (Tseng) have been fully considered and are persuasive.  The 35 USC § 102 of Tseng has been withdrawn. 
However, Applicants argument with regards to the Yamazaki in view of Takano have been fully considered but they are not persuasive.  Applicant has argued that the applied references does not disclose, “first and second heavily doped regions of a second conductivity type in the active area directly physically contacting the first and second heavily doped regions of the first conductivity type respectively,” see remarks on pages 6-12.
The Examiner respectfully disagrees.  In response to applicant's argument that neither the Yamazaki or Takano teaches “first and second heavily doped regions of a second conductivity type in the active area directly physically contacting the first and second heavily doped regions of the first conductivity type respectively, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance, Yamazaki teaches the structure of the MOS device including the first and second heavily doped regions of a second conductivity type in the active top and 18cbottom) are in direct contact with the source and drain region (18a and 18b) of the first conductivity type without the lightly doped first conductivity type. The physical contact between the two regions forms a high resistance between a pn-junction thereby reducing the influence the carriers on the edge of the source/drain and the control gate (¶[0087]). The Examiner relies on the primary reference, Yamazaki to teach the doping concentration of the first and second heavily doped regions of the first and second conductivity type, not Takano. Further, while Applicant has stated evidence regarding the value of heavily dopant concentration, the claims as currently written does not require those values within the claim limitation. The combination of the two references therefore does disclose “first and second heavily doped regions of a second conductivity type in the active area directly physically contacting the first and second heavily doped regions of the first conductivity type respectively” as such the rejection under 35 U.S.C. 103  with  references Yamazaki in view of Takano is maintained.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Yamazaki discloses a MOS device with examples of various configurations regarding the use of the device.  Specifically, in the embodiment of Fig. 15, the removal of the lightly doped region from the configuration of the transistors allows for the formation of the logical circuitry such as NAND devices. In this configuration the absence of the lightly doped region allows for the removal of excess carriers generated by the channel region since the source and the heavily doped region are physically and electrically connected (Col. 16, line 24-67).  Further, Takano is also a semiconductor MOS device which can be used in memory devices such as NAND devices and also discloses the two opposite conductive regions can be in contact with each other in order to control the way the carriers function within the channel region of the device.   As such, both references are within the same field of endeavor and the rejection under 35 U.S.C. 103 with references Yamazaki in view of Takano is maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891

/P.M.R/Examiner, Art Unit 2891      

/MARK W TORNOW/Primary Examiner, Art Unit 2891